Judgment affirmed, with costs. All concur, except Dowling and Harris, JJ., who dissent and vote for reversal and for granting a new trial on the ground that the verdict of the jury was contrary to and against the weight of evidence and also that the court committed reversible error in excluding the proposed exhibit marked No. 7 for identification. (The judgment is for defendants for no cause of action in an automobile negligence action.) Present — Taylor, P. J., Dowling, Harris, Larkin and Love, JJ.